Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 30, 2017

The Court of Appeals hereby passes the following order:

A18A0207. ROBERT JAY DAVIS v. AMY KRISTEN WALTON.

      Robert Jay Davis filed this direct appeal from the trial court’s order dismissing
his petition to legitimate a minor child. However, appeals in domestic relations cases
must comply with the discretionary appeal procedure, and a legitimation action is a
domestic relations case. See OCGA § 5-6-35 (a) (2); Cloud v. Norwood, 321 Ga.
App. 218 (739 SE2d 93) (2013); Brown v. Williams, 174 Ga. App. 604 (332 SE2d 48)
(1985). Accordingly, Davis was required to file an application for discretionary
appeal to obtain review of the trial court’s dismissal order. Because he failed to
follow the appropriate appellate procedure, this appeal is DISMISSED for lack of
jurisdiction. See Cloud, supra.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/30/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.